DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 presently written as two sentences.  Given that the second sentence appears to duplicate the subject matter of claim 8, it is presumed that this was done inadvertently.  Appropriate correction is required.

Applicant is advised that should claim 4 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (hereinafter “Woo”) (U.S. Pub. No. 2014/0186522A1).
Regarding claims 1 and 2, Woo teaches a method of fabricating sulfur-infiltrated mesoporous conductive nanocomposites for a cathode of a lithium-sulfur secondary battery (see paragraph 41).  First, sulfur particles 1 are put in a reactor 10 that is heated at a high temperature. The "high temperature" is any suitable temperature that will result in melting of the sulfur particles 1. The sulfur particles 1 are, thus, heated and melted in the reactor 10 at the suitable high temperature (see paragraph 43).  Subsequently, as illustrated, a mesoporous conductive material in macroscale 3 is added to the sulfur solution 2 that has been melted in the reactor 10, followed by sealing the reactor (see paragraph 46).  After the mesoporous conductive material in macroscale 3 is added to the reactor 10, in order to allow molten sulfur to be uniformly injected into pores of the mesoporous conductive material in macroscale 3, the mesoporous conductive material in macroscale 3 is pressurized from the top of the reactor so that the mesoporous conductive material in macroscale 3 can be completely immersed in the sulfur solution 2 and then maintained in this state for a long time (see paragraphs 54 and 55).
Regarding claim 3, Woo teaches that the sulfur solution 2 is maintained in a molten state up to the temperature at which the viscosity of the sulfur solution 2 is high, preferably, up to about 120° C to about 180° C (see paragraph 44).
Regarding claims 4, 16 and 20, it is noted that the language of these claims does not limit the heating step to a period of “only” 3 to 500 (or 50) seconds, nor does the claim specify that the heating is stopped after a period of 3 to 500 (or 50) seconds.  As such, the claim is considered to permit heating for a period of longer than, and thus inclusive of, 3 to 500 (or 50) seconds.
Woo teaches that the molten state and pressurized state of the sulfur solution 2, within which the mesoporous conductive material in macroscale 3 is added is maintained at a suitable thermal treatment temperature for about 5 to 48 hours (see paragraph 57).
Regarding claim 6, Woo makes no mention of a physical or chemical activation step for the mesoporous conductive material.
Regarding claims 8 and 9, Woo teaches that the mesoporous conductive material may be a porous carbon material having a rod shape (see paragraphs and 49 and 54).
Regarding claim 12, Woo teaches that the sulfur and the conductive material may having 50 to 80 parts by weight and 15 to 45 parts by weight, respectively (see paragraph 68).  This is equivalent to a sulfur content of approximately 52% to approximately 84% by weight.
Regarding claim 13, it is understood that a mesoporous material is a material having pores of a size of approximately 2 to approximately 50 nm.  Thus, sulfur which is incorporated into the pores of the mesoporous conductive material of Woo must have a particle size in the range of 2 to 50 nm.
Regarding claim 15, Woo teaches that the sulfur solution 2 may be maintained at a temperature of about 155° C (see paragraph 44).
Regarding claim 17, Woo teaches that the reactor may be pressurized in a range of about 1 to 100 bar (see paragraph 56).  This is equivalent to approximately 14.5 to approximately 1450 psi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claims 1-4, 6, 8, 9, 12, 13, 15-17 and 20 above.
Regarding claims 5 and 18, although Woo does not explicitly teach a particle size of the sulfur particles, given that the particles are subsequently melted, it is well within the ambit of the skill of the ordinary artisan to select particles of a suitable size. 
Regarding claim 10, Woo teaches that the mesoporous conductive material has a porosity of 10 to 90% (see paragraph 47).  Although Woo does not explicitly teach a conductivity of a mesoporous carbon material having a rod shape to exhibit a conductivity of from about 10-3 S/cm to about 105 S/cm.
Regarding claim 14, although Woo does not explicitly teach a sulfur loading of the mesoporous conductive material, one of ordinary skill in the art would expect the method of Woo to result in a sulfur loading of at least about 1.0 mg/cm2 given the similar process steps and materials used in the method Woo as compared to the claimed method.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo as applied to claims 1-4, 6, 8, 9, 12, 13, 15-17 and 20 above, and further in view of Ryu et al. (hereinafter “Ryu”) (U.S. Pub. No. 2015/0372291A1).
Regarding claims 7 and 19, Woo is silent as to an additive.
Ryu teaches a melting method for impregnating a porous carbon material with a sulfur active material (see paragraph 48).  When the melting method is used, the sulfur active material and a conducting material may be mixed together before the sulfur is melted (see paragraph 51).  As a conducting material, carbon nanofibers, Ketjen Black, and carbon nanotubes may be used (see paragraph 39).  A ratio of sulfur to conducting material may be from about 6:4 to about 9:1 (see paragraph 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed a conducting material with the sulfur of Woo as taught by Ryu in order to increase the conductivity of the resulting cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727